Stephens, J.
The failure of an executory consideration in a promissory note is not a defense against a purchaser for value before maturity who had knowledge of the character of the consideration but who acquired the note before the consideration had actually failed, and who had no notice, constructive or otherwise, that the consideration would fail. Simmons v. Council, 5 Ga. App. 286 (63 S. E. 238); Whitten v. Railway Postal Clerks’ Investment Asso., 16 Ga. App. 685 (85 S. E. 973); Turner Lumber Co. v. Henderson Co., 20 Ga. App. 682, 689 (93 S. E. 301), and authorities cited. In the instant case no facts were developed from which the jury could find that the plaintiff (the transferee of the notes sued upon) had or could be charged with notice that the consideration would fail, and the trial judge, therefore, did not err in directing a verdict for the plaintiff.
There is nothing decided in Adams v. Hatfield, 17 Ga. App. 680 (87 S. E. 1099), or the other cases cited by counsel for plaintiff in error, as applied to their particular facts, in conflict with the rule laid down above.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.